Citation Nr: 1001218	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for left distal 
tibia/fibula fracture residuals, currently rated as 10 
percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity sciatica.

3.  Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar spine degenerative disc disease and disc 
tears, protrusions, extrusions, and compression fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 
1985.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In the June 2006 decision, the RO 
increased the disability rating then assigned for the 
Veteran's service-connected left distal tibia/fibula fracture 
from zero to 10 percent disabling, effective from September 
22, 2005.  The RO also granted service connection for left 
lower extremity sciatica and thoracolumbar spine degenerative 
disc disease and disc tears, protrusions, extrusions, and 
compression fracture, assigning initial 10 percent ratings 
for each, effective from September 22, 2005.  

The Veteran provided testimony at a hearing conducted by the 
undersigned Veterans Law Judge at the RO in August 2009.  A 
transcript of this hearing has been associated with the 
Veteran's claims file.


As the appeal of the Veteran's claims for higher ratings for 
left lower extremity sciatica and thoracolumbar spine 
degenerative disc disease and disc tears, protrusions, 
extrusions, and compression fracture emanates from the 
Veteran's disagreement with the initial ratings assigned, the 
Board has characterized the claims as for higher initial 
ratings, in accordance with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Additionally, at his August 2009 hearing, the Veteran seemed 
to raise an issue of entitlement to service connection for a 
cervical spine disorder, to include left arm radiculopathy.  
See pages 13 and 14 of hearing transcript (transcript).  As 
this claim does not appear to have been adjudicated by the 
RO, it is not before the Board; hence, it is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand is necessary to seek to obtain 
certain referenced private medical treatment records.  Remand 
would also be probative in evaluating the current level of 
disability of the Veteran's three service-connected disorders 
now on appeal before the Board.  

At his August 2009 hearing the Veteran submitted, with waiver 
of initial RO consideration, several letters from various 
private medical providers.  A September 2008 letter from a 
podiatrist shows that the Veteran had been a patient at the 
Pikes Peak Foot and Ankle Center (Pikes Peak) for 
approximately 10 years.  While of record is an August 2005 
letter from a different podiatrist then associated with Pikes 
Peak, the record includes no treatment records from this 
facility concerning treatment afforded the Veteran.  Also, 
letters dated in June 2005, February 2006, and July 2009 from 
a chiropractor associated with Springs Chiropractic 
Rehabilitation Centers (Springs Chiropractic) notes that the 
Veteran had been under his care since March 2000.  On file 
appear to be treatment records from Springs Chiropractic 
dated from March 2000 to February 2006.  Hence, there appear 
to be pertinent medical records from Springs Chiropractic 
that have yet to be associated with the claims file.  As 
these private medical records may contain information 
critical to the matters at hand, 38 C.F.R. § 3.159(c) (2009) 
mandates that VA assist in obtaining such records.

The Board further notes that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  38 C.F.R. 
§ 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Veteran is shown to have been most recently 
afforded VA examinations in March and May 2008.  While both 
examinations, in part, dealt with the examination and 
evaluation of the Veteran's service-connected left lower 
extremity, neither included a medical finding as to whether 
or not the Veteran suffered from muscular atrophy in the 
affected part.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).  On the contrary, as part of a September 2008 letter 
supplied by a podiatrist associated with Pikes Peak it was 
reported that in the course of an examination of the Veteran 
conducted on August 18, 2008, muscle wasting of the posterior 
muscle group and atrophy of the plantar fat pad was present.  
It was noted that these findings were consistent with the 
progressive nature of the Veteran's disability, due to nerve, 
muscle, and bone damage.  As the rating to be assigned the 
Veteran for his service-connected left lower extremity 
sciatica directly deals with the level of muscular atrophy, 
the Veteran should be afforded a new VA examination to 
determine the current nature and severity of the Veteran's 
left lower extremity sciatica, to include the present level 
of, if any, muscular atrophy.  

As the Veteran is, as part of this remand, to be afforded a 
VA examination relating to his service-connected left lower 
extremity sciatica disability, the current level of severity 
of his service-connected left distal tibia/fibula fracture 
residuals and thoracolumbar spine disability should be 
evaluated as well.  To this, while in the course of his 
August 2009 hearing the Veteran's lumbar/thoracic spine was 
reported to have shown a range of motion of "about 45 
degrees" in the course of his May 2008 VA examination (see 
transcript at page three), review of the March 2008 VA 
examination report shows that lumbar spine forward flexion 
was to 60 degrees.  The Veteran also testified that he had 
muscle "seizures" [i.e., spasms] in his back.  See page 11 
of transcript.  Review of the March 2008 VA examination 
report also shows that the Veteran complained of bilateral 
radiating pain from his low back into his lower extremities.  
The examiner characterized this as being consistent with 
bilateral sacral-1 nerve root compression.  Though 
neurologic-related findings are clearly of record, it does 
not appear that the Veteran has been afforded a VA 
neurological examination to evaluate these complaints.  This 
should be accomplished per this remand.  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation, the 
RO should obtain for the record copies of 
all treatment records pertaining to all 
treatment provided the Veteran by Pikes 
Peak as well as those provided by Springs 
Chiropractic dated from February 2006 to 
the present.  To assist in acquiring 
these sought after private medical 
records, the RO should provide the 
Veteran copies of VA Form 21- 4142 
(Authorization and Consent to Release 
Information).  If any of these records 
cannot be obtained, the attempts to 
obtain them should be documented for the 
record, and the Veteran informed in 
writing.

2.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO must arrange 
for VA orthopedic and neurologic 
examinations of the Veteran to determine 
the nature, extent and severity of the 
service-connected left distal 
tibia/fibula fracture residuals, left 
lower extremity sciatica, and 
thoracolumbar spine degenerative disc 
disease (and disc tears, protrusions, 
extrusions, and compression fracture).  
All indicated studies, including X-rays, 
range of motion studies in degrees, and 
electromyograph and nerve conduction 
studies, if clinically appropriate, must 
be performed.  Tests of joint motion 
against varying resistance must be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use must be 
described.  The examiners must identify 
any objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due to 
pain must be identified, and the 
examiners must assess the extent of any 
pain.  The examiners must express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiners must so state, and explain why.

The orthopedic examiner is requested to 
identify all manifestations of the 
service-connected left distal 
tibia/fibula disability and to render an 
opinion whether any manifestations are 
considered nonunion or malunion of the 
fibula, and if so, whether the Veteran 
demonstrates slight, moderate, or marked 
knee or ankle disability.

The neurological examiner must 
specifically identify any evidence of 
neurological manifestations due to the 
service-connected left lower extremity 
sciatica.  If such neurological 
manifestations are present, the examiner 
should state whether there is complete or 
incomplete paralysis of the nerve.  If 
incomplete, the examiner should state 
whether it is mild, moderate, moderately 
severe or severe with marked muscular 
atrophy.  


The neurological examiner must also 
identify the signs and symptoms resulting 
from an intervertebral disc syndrome that 
are present constantly, or nearly so.  
The examiner should further note whether 
any intervertebral disc syndrome that may 
be present results in incapacitating 
episodes and the total duration of any of 
these episodes.  

The rationale for all opinions expressed 
must be explained.  The claims file must 
be made available to and reviewed by the 
examiners in conjunction with the 
examinations.  

3.  The Veteran is hereby notified that 
it is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case that includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

